[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter comes to the Court as a hearing in damages, the defendants having been defaulted for failure to appear.
The plaintiff Narayan Gurushanth was the operator of an automobile in which the plaintiff Nanjamma Gurushanth was riding as a passenger on July 5, 1989 on Park Street in Hartford, Connecticut. The defendant Mirium Soto was the operator of a vehicle owned by the defendants Gladys Soto and Ulises Soto, and she was operating said vehicle as a family car. The defendant Mirium Soto's vehicle struck the vehicle of the plaintiffs.
The plaintiff Nanjamma sustained injuries to her right wrist, from which she still has occasional pain, and injuries to her right shoulder, right biceps and right thigh. She was pregnant at the time. The collision did not have an adverse effect upon the pregnancy. She had chiropractic care and attention for the injuries. Her bills from treatment and in the amount of $1,400.00. The court finds economic damages to be in the amount of $1,400.00. The court finds non-economic damages to be in the amount of $2,500. Total damages are in the amount of $3,900.00. CT Page 10809
The plaintiff Narayan sustained injury to his neck and left knee, the latter diagnosed as chrondonalacia of the knee and patilla tendenitis. He complains of pain in the left knee for which he takes medication. He also had chiropractic care. His bills for treatment are in the amount of $2,464.00. The court finds economic damages robe in the amount of $2,464.00. The court finds non-economic damages to be in the amount of $4,500.00. Total damages are in the amount of $6,964.00.
The claim for property damage was paid by the plaintiff's insurer. The insurer as assignee did not join in the action. Damages are not awarded for property damage.
As to collateral sources the bills were paid by Liberty Mutual Insurance Company under the No Fault coverage of the plaintiff's automobile insurance policy. Hence no collateral source deduction is appropriate.
The court enters judgment for the plaintiff Nanjamma Gurushanth against the defendants in the amount of $3,900.00. The court enters judgement for the plaintiff Narayan Gurushanth in the amount of $6,964.00.
L. Paul Sullivan, J.